Citation Nr: 9917114	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-41 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel




INTRODUCTION

The veteran had active service from March 1981 to December 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

Initially, the Board notes that the appellant's claim was 
before the Board in June 1997.  At that time, it was remanded 
for further development.  Specifically, the RO was directed 
to attempt to obtain treatment records identified by the 
appellant.  

Review of the claims file indicates that the RO complied with 
the Board's directives, to the extent possible, as required 
by law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO conducted a search of VA medical center records and 
was notified that the veteran was not in the VA system.  The 
RO also requested records from Nellis Air Force Base and was 
informed, after repeated searches, that no records were 
located.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1998).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1998).  

To be a contributory cause of death, evidence must show that 
the service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  In effect, the service-connected 
disability, to be a contributory cause of death, must be 
shown to have combined with the principal cause of death, 
that it aided or lent assistance to the cause of death.  It 
is not sufficient to show that it casually shared in 
producing death; a causal relationship must be shown.  
38 C.F.R. § 3.312(c)(1) (1998).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998). 

Additionally, service connection may also be established for 
certain disabilities, including psychoses, where the 
disability becomes compensably manifest within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Specifically, as to service connection for mental unsoundness 
in suicide, applicable VA regulation states that a person of 
unsound mind is incapable of forming an intent.  38 C.F.R. 
§ 3.302(a)(2) (1998).  It is a constant requirement that the 
precipitating mental unsoundness be service connected.  
38 C.F.R. § 3.302(a)(3) (1998).  

Whether a person at the time of suicide was so unsound 
mentally that he did not realize the consequence of such an 
act, or was unable to resist such impulse, is a question to 
be determined in each individual case, based on all available 
lay and medical evidence pertaining to the individual's 
mental condition at the time of suicide.  38 C.F.R. 
§ 3.302(b) (1998).  

The act of suicide is considered to be evidence of mental 
unsoundness; therefore, where no reasonable adequate motive 
for suicide is shown by the evidence, the act will be 
considered to have resulted from mental unsoundness.  
38 C.F.R. § 3.302(b)(2) (1998).

Factual Background

The evidence of record pertinent to the appellant's claim 
consists of the death certificate of the veteran, his service 
records (including service medical records), and his suicide 
letter.

The death certificate lists a contact type of gunshot wound 
to the head, through and through, as the immediate cause of 
death.  It was also noted that the death was a suicide and 
that the veteran had shot himself in the head with a .45 
caliber pistol.

The service records contain the U.S. Army Officer Evaluation 
Report (DA Form 67-8, dated in May 1992), which shows that 
the veteran was considered an outstanding leader, who through 
his professional attitude and performance had served the Army 
in an exemplary manner.  The service medical records are 
completely negative for any reference to the mental health of 
the veteran and any treatment for related disorders.

The suicide letter reflects the thoughts of the veteran prior 
to his death.  According to him, it was written over an 
extended period of time and indicated that the he felt like a 
failure as both a husband and a father.  He discussed his 
inability to provide for his family after his separation from 
service, and he outlined the financial benefits available to 
the appellant after the veteran was dead.  He also discussed 
other financial concerns.  He also addressed personal issues 
pertaining to his relationship with his wife and to his 
relationship with his sons.

Analysis

The Board recognizes the appellant's belief that but for the 
depression that the veteran felt upon his separation from 
service (apparently motivated by the Army's offer of an 
"early out" and his failure to be selected for the rank of 
major) and his subsequent inability to provide for his 
family, he would not have committed suicide.  However, while 
the Board appreciates the reasoning applied by the appellant 
in this instance, her claim must be denied.  

The Board must adhere to established law and regulations in 
its determinations.  Accordingly, the Board finds that the 
appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  There simply is no competent medical 
evidence of record relating the death of the veteran to his 
service.

In this instance, review of the record indicates that the 
veteran was an exemplary Army officer, and his service 
medical records are negative for any reference to his mental 
health and in no way suggest or indicate that he experienced 
any type of mental disorder while in service.  The record 
also shows that he committed suicide in December 1993, one 
year after his separation from service.

The appellant has stated her belief that the veteran 
committed suicide because he could not adjust to civilian 
life and because he had been unable to support his family, 
thus becoming depressed.  While the Board can only find the 
appellant's assertions credible in this instance, the Board 
stresses that there is absolutely no competent medical 
evidence of record showing a causal relationship between the 
veteran's suicide and his service.  

At most, the appellant has proffered only her assertions, as 
well as the veteran's suicide letter, as to this 
relationship.  Further, as to his claimed depression, the 
Board again finds that there is absolutely no competent 
medical evidence of record that the veteran had been 
diagnosed with depression (or any mental disorder) prior to 
his death.  As before, the appellant has proffered only her 
assertions, as well as the veteran's suicide letter, as to 
his depression.  Nothing in the record indicates that the 
appellant is competent to provide medical opinions as to 
either diagnosis or causation.  See Espiritu v. Derwinski, 
supra.  As discussed above, though, a well grounded claim of 
entitlement to service connection requires such medical 
evidence.  See Caluza v. Brown, supra.

Accordingly, then, absent competent medical evidence of a 
nexus, or link, between the cause of death and events in 
service, the appellant has not presented a well grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  Id.  As such, application of the rule 
regarding benefit of reasonable doubt is not required, as the 
appellant has not met her burden of submitting a well 
grounded claim.  38 U.S.C.A. § 5107(b) (West 1991).  

Additionally, as the appellant's claim is not well grounded, 
VA is under no duty to assist her in further development of 
her claim.  38 U.S.C.A. § 5107(a).  Moreover, absent a well 
grounded claim for service connection, the Board need not 
reach the question of whether the veteran was of unsound mind 
at the time of his death or whether his belief that an 
insurance policy would provide for his family after his death 
was a reasonably adequate motive for his suicide.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.302 (1998).

The Board also finds that, notwithstanding the appellant's 
statements that the veteran received treatment at Nellis Air 
Force Base and at an unnamed VA medical center prior to his 
death, and that he was diagnosed with depression, the 
appellant has not provided any indication of the existence of 
additional evidence that would make her claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Here, pursuant to the Board's June 1997 remand, the RO 
attempted repeatedly to obtain these records identified by 
the appellant.  A system-wide search of VA records failed to 
reveal any related to the veteran, and Nellis Air Force Base 
responded that several attempts were made to locate records 
associated with the veteran but to no avail.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

